Citation Nr: 1748345	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), and insomnia disorder, to include as secondary to service-connected hepatitis C.  

2.  Entitlement to an initial compensable rating for hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision and a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2016, the Veteran testified at a Board hearing before the undersigned judge.  A transcript of the hearing is associated with the claims file.  Thereafter, the Board remanded the claims in September 2016 for additional development.  

In the September 2016 remand, the Board recharacterized the claim for service connection for PTSD and depressive disorder NOS to be a claim of entitlement to service connection for a psychiatric disorder.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In a May 2017 rating decision, the evaluation for hepatitis C was increased to 100 percent, effective July 13, 2015, because the condition had worsened with the development cirrhosis of the liver and hepatocellular carcinoma.  This is the maximum benefit available for the Veteran's service-connected disorder.  The relevant appeal period before the Board is the period from January 29, 2010, to July 12, 2015, the portion of the appeal period in which the Veteran is not in receipt of the maximum available benefit for Hepatitis C.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains complete VA treatment records not associated with VBMS.  Otherwise, LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 21, 2012, the most probative evidence of record demonstrates that that hepatitis C did not manifest with any symptoms.

2.  The earliest factually ascertainable date the Veteran developed cirrhosis is March 21, 2012.

3.  Hepatitis C and cirrhosis resulted in abdominal pain, but no other symptoms as of March 21, 2012.  


CONCLUSIONS OF LAW

1.  Prior to March 21, 2012, the criteria for an evaluation of 10 percent for hepatitis C are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7354 (2016).

2.  On and after March 21, 2012, the criteria for a 10 percent evaluation, but no higher, for hepatitis C with liver cirrhosis are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for Hepatitis C.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).
	
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded VA examinations in connection with his claim in June 2010, April 2011, and March 2017.  The Board finds that the VA examination reports, when taken together and combined with the evidence of record, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Finally, the Board finds compliance with the prior remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the September 2016 remand directed the RO to obtain outstanding VA treatment records, provide the Veteran an opportunity to authorize VA to obtain outstanding private treatment records, obtain SSA records, and to provide an examination for the Veteran's Hepatitis C.  Updated VA treatment records were associated with the electronic record in December 2016.  VA provided authorizations and releases to the Veteran in December 2016.  A February 2017 correspondence from SSA indicated that records of a compensation claim did not exist and that further attempts to obtain the records would be futile.  The Veteran presented for the examination in March 2017.  Thus, there has been compliance with the prior remand.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Hepatitis C is evaluated pursuant to the rating criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code 7354.  Under those criteria, a 0 percent rating is assigned for nonsymptomatic hepatitis C.  A 10 percent rating is assigned for hepatitis C manifested by intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during the past 12 month period. 

A 20 percent rating is assigned for hepatitis C manifested by daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication; or incapacitating episodes of at least two weeks but less than four weeks in the last 12 months. See 38 C.F.R. § 4.114, Diagnostic Code 7354.  A rating of 40 percent is assigned where there is serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A rating of 60 percent is assigned where there is serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. A rating of 100 percent is assigned where there is serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should not be used as the basis for rating under both diagnostic codes. Id. at Note (1).  An "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. Id. at Note (2).

As regards sequelae, and as noted above, the Veteran was diagnosed with hepatocellular carcinoma, and a 100 percent rating was assigned from July 13, 2015.  As this is the maximum available benefit for the Veteran's condition, the diagnostic criteria for rating hepatocellular carcinoma will not be discussed.  

Diagnostic Code 7312 provides rating criteria for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Symptoms such as weakness, anorexia, abdominal pain and malaise are rated as 10 percent disabling.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated as 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated as 50 percent disabling.  A Note to Diagnostic Code 7312 states that documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present. 38 C.F.R. § 4.114, Diagnostic Code 7312.  

Factual History

The Veteran submitted his claim of entitlement to service connection for hepatitis in January 2010.  

VA provided an initial examination for this claim in June 2010.  The examiner reviewed the record, noting that the Veteran did not receive treatment from VA or any other physician and was not taking any prescription medication.  The Veteran indicated that he took vitamins.  There was no history of fever, chills, malaise, or night sweats.  No complications of hepatitis C were identified.  The examiner indicated that hepatitis C had no effects on the Veteran's usual occupation and did not prevent the Veteran from obtaining and maintaining gainful employment.  

An April 2011 VA Liver, Gall Bladder, and Pancreas examination was conducted.  The Veteran reported that he had been informed that he had hepatitis B, but indicated that he had never been treated for hepatitis.  The Veteran was diagnosed with hepatitis C.  There was no history of hospitalization or surgery, trauma, or neoplasm.  The Veteran had not undergone a liver transplant, cholecystectomy, or any episodes of colic or other abdominal pain, distention, nausea, or vomiting in the previous 12 month period.  He had no history of pancreatic disease or symptoms or chronic liver disease over the previous 12 months.  Regarding occupation, the examiner noted that the Veteran was not employed after a history of being self-employed.  Hepatitis C did not present any significant effects on the Veteran's usual occupation, and it caused no effects with the Veteran's activities of daily living.  The Veteran reported that he was unemployed because he had been self-employed and had no work the past 1 to 2 years.

VA treatment records document an ultrasound of the liver due to abdominal pain on March 21, 2012.  The sonogram showed a normal gallbladder, normal size pancreas with no focal lesions, and prominence of the left lobe of the liver but with no focal lesions demonstrated.  No findings of splenomegaly were made.  Thereafter, the VA treatment records do not contain pertinent evidence until a December 4, 2012, VA treatment note that documents a finding of thrombocytopenia.  The attending physician noted that, in the setting of the Veteran's chronic hepatitis C and substance abuse, she was concerned that the thrombocytopenia may be in some way related to the development of cirrhosis.  In particular, there was some reason to suspect that there had been shape changes in the Veteran's liver in view of the March 2012 ultrasound report and also evidence of macrocytosis.  The Veteran underwent a CT scan on January 11, 2013, showing changes consistent with fatty infiltration and cirrhosis of the liver.  A May 2013 VA hematology and oncology consultation noted that this suggested that the Veteran's thrombocytopenia was due to hypersplenism that had resulted from liver disease.  Subsequent VA treatment records do not provide insight into the severity of the Veteran's cirrhosis up until his eventual diagnosis of hepatocellular carcinoma on July 13, 2015.  

At the 2016 Board hearing, the Veteran reported fatigue for approximately four years.  He also reported weight loss.  He stated he was working for himself as maintenance, but he just couldn't do it anymore around 2010.  He only had a few jobs per year and wasn't making any money.  

VA conducted an examination for the Veteran's liver disorder in March 2017.  Toward the end of the questionnaire, the examiner noted that the Veteran reported he stopped working in 2009 due to severe fatigue in describing the functional impact of the Veteran's liver condition.  

Analysis

The Board finds that a compensable evaluation is not warranted under either Diagnostic Code 7354 or 7312 prior to March 21, 2012.  Prior to that time, the VA treatment records and VA examinations indicate that there were no complaints of fatigue, malaise, anorexia, weakness, abdominal pain, or incapacitating episodes.  38 C.F.R. § 4.114, Diagnostic Codes 7312, 7354.  Additionally, there was no cirrhosis at that time.

It is, however, discernable as early as March 21, 2012, that the Veteran had developed cirrhosis, due to the sonogram with later interpretations and abnormal liver findings.  Additionally, the ultrasound report notes that the indication for that testing was abdominal pain.  Accordingly, a 10 percent evaluation is for assignment as of that date under DC 7312.  A 20 percent evaluation, however, is not for assignment as there is no indication in the records of cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, malaise, abdominal pain, and at least minor weight loss.  Notably, VA treatment record dated June 2012 noted the Veteran weighed 148.6 pounds and a VA record dated February 2014 noted the Veteran weighed 164.9 pounds.  Thus, an evaluation in excess of 10 percent is not for assignment.

Although the Veteran reported fatigue at the 2016 Board hearing, and the 2017 VA examiner noted he quit his job due to severe fatigue, this statement and finding are in conflict with the other evidence of record and the Board does not assign them any significant probative value, despite the Veteran being competent to provide such evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, or conflicts with other evidence of record), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Rather, the 2010 VA examiner found that hepatitis C had no effects on the Veteran's usual occupation.  The 2011 VA examiner found that hepatitis C did not present any significant effects on the Veteran's usual occupation, and it caused no effects with the Veteran's activities of daily living.  The Veteran reported that he was unemployed because he had been self-employed and had had no work the past 1 to 2 years.  In neither examination did the Veteran report fatigue or that he had to quit work due to his severe fatigue.

Because the Veteran has suggested his hepatitis C has impacted his ability to work, the Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's Hepatitis C is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the Veteran's hepatitis C and eventual diagnosed cirrhosis exhibit symptoms of abdominal pain and current fatigue, just not before 2012. These symptoms, as well as many others, are explicitly contemplated by DCs 7312 and 7354.  Further, higher ratings are contemplated by the diagnostic codes.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

Prior to March 21, 2012, a compensable rating for service-connected hepatitis C is denied.

On and after March 21, 2012, entitlement to a 10 percent disability rating, but no higher, for hepatitis C is granted.  


REMAND

Remand is warranted regarding the claim for psychiatric disorders for an adequate examination.  Effective March 19, 2015, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in July 2013 (prior to August 4, 2014), any diagnoses rendered should conform to DSM-IV.

Here, the Veteran was provided an examination for his service connection claim in March 2017, pursuant to the Board's September 2016 remand.  The examiner opined that the Veteran did not meet the DSM 5 criteria for PTSD or depression, but rather had insomnia and alcohol dependence under the DSM 5.  While the Board acknowledges that DSM 5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must also be considered using DSM-IV criteria.  The examiner further provided that the Veteran's current insomnia disorder was not caused or aggravated by service-connected Hepatitis C.  However, while providing a rationale for his conclusion that the Veteran's sleep difficulties were not a direct result of his service-connected Hepatitis C, there was no rationale supporting the aggravation opinion.  

Finally, with regard to the claim of entitlement to a TDIU, the claim is inextricably intertwined with the Veteran's issue on appeal that is being remanded and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided. 

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of each diagnosed psychiatric disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must determine whether the Veteran has current psychiatric diagnoses, to include PTSD and depressive disorder NOS.  If depressive disorder is not diagnosed, the prior diagnoses of record must be addressed.  Any diagnosis rendered must be made using the DSM-IV.  

Second, for each diagnosed non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in or is otherwise related to active military service.

Third, if PTSD is diagnosed, provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's combat stressors he alleges during the examination, or is related to a stressful event in service or fear of hostile military or terrorist activity.

Fourth, for each psychiatric diagnosis, the examiner must provide an opinion as to whether each currently diagnosed psychiatric disorder is caused or aggravated by his service-connected hepatitis C.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


